DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/21 has been entered.

Allowable Subject Matter
3.	The indicated allowability of claims 1-19 is withdrawn in view of the newly discovered reference(s) to Ponomarenko et al. WO 2007/034451 cited in IDS filed 11/15/21.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ponomarenko et al. WO 2007/034451.
 
As to claim 1, Ponomarenko teaches an absorbent article comprising a liquid permeable topsheet 20, a liquid impermeable sheet 12, an absorbent core 11 disposed between the topsheet 20 and the backsheet 12, and a secondary topsheet 30 disposed between the topsheet 20 and the absorbent core 11 (Figures 1, 2, and 9; page 2, lines 25-29), wherein the secondary topsheet 30 comprises a first layer 36 and a second layer 37 (Figure 12; page 3, line 38 through page 4, line 2), the first layer 36 being located between the topsheet 23 and the second layer 37 (Figure 12), wherein a mean pore size (pores 31)of the first layer 36 is larger than a mean pore size (pores 20) of the topsheet (Figure 12, page lines 28-32, page 11, lines 33-38).As to claim 2, Ponomarenko teaches the mean pore size of the first layer 36 is substantially equal to or larger than a mean pore size of the second layer 37 (Figures 3 and 12; page 11, lines 24-32). As to claim 3, Ponomarenko teaches the topsheet comprises nonwoven (page 9, lines 35-36). As to claim 4, Ponomarenko incorporates by reference (page 9, lines 35-38) Roe USPN 5342338 who teaches a topsheet comprising cotton fibers (Roe col. 8, lines 10-14). As to claims 5 and 6, Ponomarenko/Roe teaches the topsheet may comprise cotton (Roe col. 8, lines 10-14), but does not teach the amount of cotton in the topsheet. However, one of ordinary skill in the art would be able to determine through routine experimentation the amount of cotton fibers needed for a desired absorbency and appearance of the topsheet for a particular absorbent article type.

As to claims 7 and 8, Ponomarenko teaches the first layer 36 is present on the side wall of the holes 31 (page 14, lines 35-37), these are the same holes that extend into the second layer 37 (page 15, lines 36-39). Thus, the first and second layers are integrated by the ‘pushing’ of the layer 36 into the holes 31 extending into layer 37.

As to claim 13, Ponomarenko teaches the sublayer comprises nonwoven layers (page 15, lines 22-25). 


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 9-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ponomarenko et al. WO 2007/034451 in view of Richards USPN 56078414. 
Ponomarenko teaches the present invention substantially as claimed.  Ponomarenko teaches the first and second layers comprise fibrous layers.  Ponomarenko teaches cellulose and synthetic fibers for the sublayer 30 (Ponomarenko page 15, lines 12-29), but does not specifically teach the claimed materials for the first and second layers.  Richards teaches an absorbent article having a fluid acquisition layer (secondary topsheet) and an underlying fluid distribution layer which act in tandem to acquire, distribute and quickly wick fluids to the underlying absorbent core, similar to the invention of Ponomarenko.  Richards teaches the secondary topsheet and distribution layer comprising hydrophilic cellulosic and thermoplastic bonding mat4rials to provide vertical wicking of the body fluids (Richards col. 3, lines 5-17).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify the secondary topsheet (sublayer 30, 36, 37) of Ponomarenko with the fibers of the secondary topsheet, distribution layers taught in Richards since the layers in both invention are used in the same environment to solve the same problem of fluid acquisition and distribution. 

As to claim 9, the first layer comprises a first thermoplastic fiber (Richards col. 8, lines
18-20).

As to claim 10, the second layer comprises at least about 10% cellulose-based fibers by
weight of the second layer (col. 17, lines 23-30).

As to claim 11, Ponomarenko/Richards teaches the cellulose-based fibers are selected from the group consisting of cotton, hemp, pulp and rayon, cupra, and combinations thereof (Richards col. 5, lines 52-61).

As to claim 12, the second layer comprises a second thermoplastic fiber (Ponomarenko page 15, lines 12-13; Richards col. 17, lines 26-30). 

As to claim 14, the first layer comprises a first fiber and a second fiber, wherein a fiber
thickness of the first fiber differs from a fiber thickness of the second fiber — where
Richards teaches a bicomponent fiber for the first layer having a 3.3 dtexX6mm of and
a bicomponent fiber of the second layer having a 1.7 dtexx6mm of (Richards col. 16, lines 59 through col. 17, line 32).

As to claim 15, the first layer and the second layer are hydrophilic as both layers
comprise hydrophilic cellulosic fibers and/or hydrophilic synthetic fibers (Richards col. 16, lines 59-61; col. 17, lines 28-29).

As to claim 16, Ponomarenko/Richards teaches the first layer comprises less than about 10% cellulose-based fibers by weight of the first layer (Richards col. 10, lines 60-67).

As to claim 17, Ponomarenko/Richards does not teach the first layer is free from cellulose-based fibers. However, Ponomarenko teaches the secondary topsheet may being provided by thermoplastic fibers (Ponomarenko page 15, lines 12-14). Additionally, Richards teaches the melting and migration of the thermoplastic material also has the effect of increasing the average pore size of the resultant web, while maintaining density and basis weight of the web as originally formed, which helps to improve the fluid acquisition properties of the secondary topsheet (col. 8, lines 29-45). It would be obvious to one having ordinary skill in the art at the time the invention was filed to modify the first layer to be free of cellulose-based fibers for the benefits taught in Richards.

As to claim 18, Ponomarenko/Richards teaches the first layer has cellulose-based fibers in an amount of 45-90% (Richards col. 16, lines 59-61; and the second layer has an amount of cellulose-based fibers of 80-90% (Richards col. 17, lines 28-29). Thus, the amount of cellulose-based fibers in the first layer by weight of the first layer is lower than an amount of the cellulose-based fibers in the second layer by weight of the second layer as claimed.

As to claim 19, Ponomarenko/Richards teaches the basis weight of the secondary topsheet is about 20-70 grams per square meter (gsm) and the basis weight of the second layer is 20-200 gsm (Richards col. 17, lines 23-25). The basis weight taught by Richards provides ratios within the claimed range.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781